
	

113 S2833 IS: Clean Air, Strong Economies Act
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2833
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mr. Thune (for himself, Mr. McConnell, Mr. Vitter, Mr. Cornyn, Mr. Inhofe, Mr. Roberts, Mr. Wicker, Mrs. Fischer, Mr. Flake, Mr. Blunt, Mr. Coats, Mr. Johanns, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To improve the establishment of any lower ground-level ozone standards, and for other purposes.
	
	1.Short titleThis Act may be cited as the Clean Air, Strong Economies Act or the CASE Act.
		
			2.
			Ground-level ozone standards
			Notwithstanding any other provision of law (including regulations), in promulgating a national
			 primary or secondary ambient air quality standard for ozone, the
			 Administrator of the Environmental Protection Agency—
			
				(1)
				shall not propose a national primary or secondary ambient air quality standard for ozone that is
			 lower than the standard established under section 50.15 of title 40, Code
			 of Federal Regulations (as in effect on January 1, 2014),     until at
			 least 85 percent of the counties that were nonattainment areas under that
			 standard as of January 1, 2014, achieve full compliance with that
			 standard;
			
				(2)
				shall only consider all or part of a county to be a nonattainment area under the standard on the 
			 basis of direct
			 air quality monitoring;
			
				(3)
				shall take into consideration feasibility and cost; and
			
				(4)
				shall include in the regulatory impact analysis for the proposed and final rule at least 1 analysis
			 that does not include any calculation of benefits resulting from reducing
			 emissions of any pollutant
			 other than ozone.
			
